Exhibit Westport Reports Second Quarter Financial Results ~A Record Quarter: 84% Increase in Year Over Year Revenue~ VANCOUVER, BC – November 6, 2008. Westport Innovations Inc. (TSX:WPT / Nasdaq:WPRT), a global leader in alternative fuel, low-emissions transportation technologies, today reported financial results for the second quarter of fiscal 2009 ended September 30, 2008, and provided an update on operations. “A record quarter for revenue, significant cash position, a proven, capital-efficient business model and partnerships and joint ventures established with some of the world’s largest engine producers has Westport poised for further growth,” said David Demers, Westport’s CEO. “Despite tough economic conditions, our international sales channels focused in vertical markets in government and municipal fleets are better positioned to weather the storm. Targeting niche markets, both domestically and internationally, where significant growth opportunities remain has successfully provided an economic diversity in our sales campaign. The recent sale to the Delhi Transport Corporation (DTC), our largest single order to date, is a prime example of our international reach where markets are still developing. We will continue to invest in our growth and product development as energy security and the direction to reduce dependency on foreign oil continues to drive interest for high performance engines running on clean domestically available natural gas.” Second Quarter Financial and Business Highlights · Reported consolidated revenues of $39.0 million for the quarter ended September 30th comparedto $21.2 million for the same period last year, an increase of 84%. · Reported consolidated revenues of $64.5 million and $36.9 million for the six months ended September 30, 2008 and 2007 respectively, an increase of 75%. · Reported net income of $0.7 million ($0.02 earnings per share) for the period ending September 30, 2008 compared to a net loss of $4.9 million ($0.19 loss per share) for the same period last year. During the quarter, Westport recognized $9.8 million in investment gains, net of taxes, on the sale of Clean Energy Fuels Corp. (“Clean Energy”) shares. · Reported a net loss of $2.8 million ($0.10 per share) compared to $9.6 million ($0.41 per share) for the six months ended September 30, 2008 and 2007, respectively. · Reported a cash and short term investments balance as at September 30, 2008 of $96.8 million compared to $22.8 million as at March 31, 2008. · Commenced trading on Nasdaq Global Stock Market in addition to successfully completing a US$54 million financing. · Received an order from CleanAir Logix for liquefied natural gas (LNG) engines and fuel systems for heavy duty Trucks to be deployed at Port of Oakland · Cummins Westport received order in Lima, Peru for over 200 natural gas bus engines; a new market · Received a Leadership Award at the 2008 Deloitte Technology Fast 50 Awards · Delivered 69 HD Trucks and reported a 184% increase in heavy duty business revenue in comparison to the same quarter last year Second Quarter Fiscal Year 2009 Financial Results in Detail Westport’s consolidated revenue for the three months ended September 30, 2008 was $39.0 million compared to $21.2 million for the three months ended September 30, 2007.
